Judgment dismissing the petition unanimously reversed on the consent of the respondent, without costs or disbursements to either party, the petition is reinstated and the matter remanded for determination by Special Term. The original declaration by Special Term should not have been made in view of its dismissal of the petition for lack of standing of the petitioner to maintain the declaratory judgment action. Accordingly, this petition should not have been dismissed. Concur — Botein, P. J., Stevens, Tilzer and Rabin, JJ.